Per Curiam.

This case arises upon an order made out against the appellant, for the maintenance of a bastard child, of whom he is charged to be the putative father. The bastard child was born in the town of Poughkeepsie, where the mother had lived for more than a year, with her mother, neither of whom, from any thing that appears, had gained a settlement in the town of Poughkeepsie. The mother of the bastard child was born in New Marlborough, in Ulster county.
It is contended, on the part of the appellant, that the mother must be removed to Ulster county, and the order be made out there; that the town of Poughkeepsie cannot be chargeable with the maintenance of the bastard child; and that, of course, no order can be made by the justices of Dutchess county. This is a mistake. The place of settlement of the bastard child js where it was born; for the bastard not having any legal parents cannot be referred to their settlement. The place where the child is born is, prima facie, the settlement of legitimate children. It is only so, however, until the settlement to which such child is entitled by parentage, is discovered. But this rule does not apply to bastard children The settlement of such children is where they are born, until they gain a settlement for themselves. And, besides, by the first section of the act for the relief of towns from the maintenance of bastard children, (1 R. D. 306.,) the justices of the town where the bastard child is born, are expressly authorized to make an order for the relief of the town. The order of the sessions, must, therefore be affirmed.
Order of sessions affirmed.